            Case 2:20-cv-01644-JAD-EJY Document 19 Filed 06/14/21 Page 1 of 2



1    G. MARK ALBRIGHT, ESQ.
     Nevada Bar No. 001394
2    JORGE L. ALVAREZ, ESQ.
3
     Nevada Bar No. 014466
     801 S. Rancho Drive, Suite D-4
4    Las Vegas, Nevada 89106
     Tel: (702) 384-7111
5    Fax: (702) 384-0605
     gma@albrightstoddard.com
6    jalvarez@albrightstoddard.com
7
     Attorneys for Plaintiffs Maria McDermott
8    and Jacob Rothenberg

9
                                          UNITED STATES DISTRICT COURT
10
                                                DISTRICT OF NEVADA
11

12
     MARIA MCDERMOTT, individually, and JACOB               CASE NO.: 2:20-cv-1644-JAD-EJY
13   ROTHENBERG, individually,

14                          Plaintiff,                      STIPULATION AND ORDER FOR
                                                            DISMISSAL WITH PREJUDICE
15   v.
16
     WYNDHAM VACATION RESORTS, INC.,
17   PVTO OWNERS ASSOCIATION, INC., and                                  ECF No. 19
     DOES 1-50, Defendants.
18
                            Defendants.
19

20

21          WHEREAS, Plaintiffs Maria McDermott and Jacob Rothenberg, and Defendants
22   Wyndham Vacation Resorts, Inc. and PVTO Owners Association, Inc., by and through their below
23   counsel, acknowledge that the claims and disputes at issue in this action have been resolved, and
24   on that basis, it is hereby stipulated by and between them, that this action be dismissed with
25   ///
26   ///
27
            Case 2:20-cv-01644-JAD-EJY Document 19 Filed 06/14/21 Page 2 of 2



1
     prejudice by order of this Court, with each party to bear its own fees and costs.
2
            IT IS SO STIPULATED.
3

4    DATED this 14th day of June, 2021.
5

6                                         ALBRIGHT, STODDARD, WARNICK & ALBRIGHT

7                                         /s/ Jorge L. Alvarez, Esq.
                                          _________________________
8                                         G. MARK ALBRIGHT, ESQ., #001394
                                          JORGE L. ALVAREZ, ESQ., #014466
9
                                          801 S. Rancho Drive, Suite D-4
10                                        Las Vegas, Nevada 89106
                                          Attorneys for Plaintiffs Maria McDermott and Jacob
11                                        Rothenberg

12                                        ARMSTRONG TEASDALE LLP
13
                                          /s/ Michelle D. Alarie, Esq.
14
                                          __________________________
                                          MICHELLE D. ALARIE, ESQ. (#11894)
15                                        3770 Howard Hughes Parkway, Suite 200
                                          Las Vegas, Nevada 89169
16                                        Attorneys for Defendants Wyndham Vacation
                                          Resorts, Inc. and PVTO Owners Association, Inc.
17

18
                                                   ORDER
19
             Based  on ORDERED
             IT IS SO  the parties' stipulation  [ECFbeNo.
                                     that this action        19] and with
                                                          dismissed  goodprejudice,
                                                                            cause appearing, IT party
                                                                                     with each  IS to bear
20
     HEREBY ORDERED that THIS ACTION IS DISMISSED with prejudice, each side to bear its
21   own  feesfees
     its own    andand
                    costs. The
                       costs,   Clerk of
                              pursuant  to Court   is directed
                                           the stipulation     to CLOSE
                                                            of the parties. THIS CASE.

22

23                                                       _________________________________
                                                         UNITED STATES DISTRICT JUDGE
24
                                                          Dated: June 18, 2021
25

26

27
